DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 of US Application No. 17/168,289, filed on 05 February 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 30 June 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swope (US 2008/0077284 A1) in view of Worsham, II et al. (US 2019/0161203 A1, “Worsham”).

Regarding claims 1 and 11, Swope discloses a system for position and velocity sensor of an aircraft and teaches:
obtaining vehicle inertia data via the IMU (IMU sensor 20 – see at least Fig. 1 and ¶ [0046]); 
obtaining vehicle state data (optical flow data 54 from camera – see at least Fig.1 and ¶ [0046]; NOTE: Applicant’s specification at ¶ [0141] discloses GPS data and optical-based data as state data) and vehicle control data (aircraft position command 51 and aircraft velocity command 52 – see at least Fig. 1 and ¶ [0047]) via the transceiver, the vehicle control data corresponding to pilot inputs (aircraft commands 51 may be from a human – see at least ¶ [0047]); 
[ ]; 
determining dynamic parameters of the vehicle based on at least one of the vehicle inertia data, vehicle state data, and vehicle control data (aircraft position and/or velocity data 50 is known after processing of optic flow data, attitude and/or angular rate data 20, and altitude data 27 – see at least Fig. 1 and ¶ [0046]-[0047]; NOTE: Applicant’s specification at ¶ [0143] discloses position and velocity as dynamic parameters); 
calculating a movement control decision based on the dynamic parameters [ ] (PID element 14 sums pitch angular rate 17 and outputs from control elements 12, 13 – see at least Fig. 3 and ¶ [0074]; output of control element 13 is based on desired position input 01 and/or velocity input 02 – see at least Fig. 3; position 26 and velocity 25 are used by elements 10 and 4, respectively, to calculate pitch command 15 – see at least Fig. 3 and ¶ [0071]-[0075]); 
generating a movement control instruction signal based on the movement control decision (inner control loop 5 uses PID elements, e.g., elements 10, 11, 12, 13, 14, 17, and 24, to create a pitch actuator command 15 that drives pitch actuator 16 – see at least Fig. 3 and  [0074]); and 
controlling movement of the vehicle by sending the movement control instruction signal to the propulsion system such that the propulsion system effects the movement control decision (pitch actuator command 15 is sent to the aircraft’s plant, i.e., blocks 16 and 18, that produces lift and thrust – see at least ¶ [0072]; for VTOL aircraft such as a quadcopter, pitch commands may be used to control thrust from rotors/fans to accomplish the desired movement – see at least ¶ [0096]).  

Swope fails to teach determining a control aspect of the vehicle control data, the control aspect being derived from control signals corresponding to the pilot inputs; calculating a movement control decision based on the control aspect.

However, Worsham discloses a system and method for flight mode annunciation and teaches:
determining a control aspect of the vehicle control data, the control aspect being derived from control signals corresponding to the pilot inputs (FCCs 205 may automatically select a new flight mode – see at least ¶ [0044], [0058]; the flight mode may be selected by the FCCs 205 according to input of the pilot flight controls – see at least ¶ [0047]; 
calculating a movement control decision based on the control aspect (outer loop 313 may control flight using one of a plurality of available flight modes, such as maintaining a position, heading, speed, attitude, rate and such as hovering or autorotation – see at least ¶ [0044]).
It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Swope to provide for determining a control aspect and calculating a movement decision based on the control aspect, as taught by Worsham, to assist the pilot in stabilizing the rotorcraft and reducing pilot workload (Worsham at ¶ [0003]).

Regarding claims 5 and 14, Worsham further teaches:
wherein the control aspect is a pilot-induced correction (the flight mode may be selected based on pilot flight control inputs, i.e., pilot-induced – see at least ¶ [0047]; the flight mode may maintain a position, heading, speed, attitude, rate, i.e., correct for changes in position, heading, speed, attitude, rate – see at least ¶ [0044]).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Swope and Worsham to provide for the control aspect being a pilot-induced correction, as further taught by Worsham, to assist the pilot in stabilizing the rotorcraft and reducing pilot workload (Worsham at ¶ [0003]).

Regarding claims 6 and 15, Worsham further teaches:
wherein the pilot-induced correction counters an error in the dynamic parameters (the flight mode may maintain a position and speed, i.e., correct for changes in position and, speed – see at least ¶ [0044].  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Swope and Worsham to provide for countering an error in the dynamic parameters, as further taught by Worsham, to assist the pilot in stabilizing the rotorcraft and reducing pilot workload (Worsham at ¶ [0003]).

Regarding claims 7 and 16, Worsham further teaches:
wherein the control aspect is a pilot-induced right-stick correction (the flight mode may be selected based on pilot flight control inputs, i.e., pilot-induced – see at least ¶ [0047]; pilot inputs may be via control stick – see at least ¶ [0024]; the flight mode may maintain a position, heading, speed, attitude, rate, i.e., correct for changes in position, heading, speed, attitude, rate – see at least ¶ [0044]).  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Swope and Worsham to provide for the control aspect being a pilot-induced right-stick correction, as further taught by Worsham, to assist the pilot in stabilizing the rotorcraft and reducing pilot workload (Worsham at ¶ [0003]).

Regarding claims 8 and 17, Worsham further teaches:
wherein the pilot-induced correction counters air movement drift (the flight mode may maintain a position, i.e., correct for changes in position for any reason, such as position change caused by air movement – see at least ¶ [0044].  

It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Swope and Worsham to provide for countering an error in the dynamic parameters, as further taught by Worsham, to assist the pilot in stabilizing the rotorcraft and reducing pilot workload (Worsham at ¶ [0003]).

Allowable Subject Matter
Claims 2-4, 9-10, 12-13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666